Mr. Justice Me Surely delivered the opinion of the court. Abstract of the Decision. 1. Chattel mortgages, § 128*—when after-acquired goods not covered. A chattel mortgage on a stock of goods and store fixtures which contains no words providing that the mortgagee shall have any lien on after-acquired goods and fixtures does not cover goods and fixtures thereafter purchased. 2. Chattel mortgages, § 265*—what is insufficient posting of notices of sale. The statutory provision (J. & A. If 7603) requiring the posting of notices of a sale under a chattel mortgage is' not complied with by the posting on the building of notices which, by agreement between the mortgagor and mortgagee, are immediately torn down by the former. 3. Fraudulent conveyances—when sale under chattel mortgage fraudulent as to creditors. Where property worth more than $3,000 is sold at a chattel mortgage sale, statutory notice of which had not been given, for $950 to a dummy acting for the mortgagee, such sale is fraudulent and invalid as to creditors and the mortgagee holds the property in trust for their benefit.